—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered September 10, 1998, as granted that branch of the defendants’ motion which *413was for summary judgment dismissing the second cause of action in the amended complaint on the ground that the receipt of benefits under General Municipal Law § 207-c barred the plaintiffs’ recovery under General Municipal Law § 205-e.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Dominick Nieves (hereinafter the plaintiff) was a Yonkers police officer who was accidentally shot by his partner, the defendant Richard Doyle, when the two men, who were investigating a burglarized house with their guns drawn, came across each other unexpectedly in the dark.
The plaintiff’s General Municipal Law § 205-e claims against his municipal employer and his co-employee were properly dismissed since he collected benefits under General Municipal Law § 207-c (see, O’Hare v City of New Rochelle, 249 AD2d 375; Damiani v City of Buffalo, 198 AD2d 814; O’Dette v Parton, 190 AD2d 1074; see also, Workers’ Compensation Law § 29 [6]; § 30 [3]; Scannell v Karlin, 252 AD2d 552). Ritter, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.